Citation Nr: 1414564	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and Heidi Foster



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to November 1966.  The Veteran died in August 2009.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case is currently with the VA RO in Los Angeles, California.  

The appellant testified at a travel board hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2009.  The immediate cause of death was liver failure and the underlying cause of death was metastatic neuroendocrine cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any condition.

3.  The evidence of record shows that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

4.  The evidence of record shows that the Veteran's metastatic neuroendocrine cancer and subsequent liver failure were not etiologically related to the Veteran's active service, to include presumptively.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Proper notice from VA must inform a claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, notice should include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C.A. § 5103(a); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The record shows that the appellant was mailed a letter in January 2010 that provided her with the proper notice.

VA's duty to assist the appellant has also been met.  Service treatment records, identified VA treatment records, and the Veteran's death certificate have been associated with the claims file.  Neither the appellant nor her representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service.  As discussed below, there is no competent evidence of record indicating that the Veteran's metastatic neuroendocrine cancer was a result of his active service.  The record shows that the Veteran served in Vietnam, thus, exposure to Agent Orange is presumed.  However, the Veteran does not have a disease listed under 38 C.F.R. § 3.309(e) as associated with exposure to herbicide agents.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Board reiterates that the appellant was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which the appellant presented oral argument in support of her claim.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the appellant's claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and she has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary and the appellant is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).  

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure include chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant has asserted that the Veteran's metastatic neuroendocrine cancer was the result of exposure to Agent Orange during his service in Vietnam.  The appellant has also argued that the Veteran's metastatic neuroendocrine cancer of unknown primary site could have been prostate cancer, which is on the list of diseases associated with exposure to herbicide agents.

A review of the service treatment records shows no treatment for cancer.  In November 1966, the Veteran was afforded a separation examination.  After a physical examination, the Veteran was evaluated as clinically normal.  

A review of post-service medical evidence of record shows that in June 2009 the Veteran was treated at the VA medical center.  The Veteran reported decreased appetite and energy level and vision changes.  The Veteran reported that "everything seems surreal lately, like the colors are brighter or cloudy."  The Veteran also reported a long-time history of nocturia, frequency, and some urgency, which the Veteran attributed to "drinking a lot of water."  The Veteran was afforded a liver lobe biopsy.  The diagnosis was carcinoma, most likely metastatic.  Additional testing showed findings that were "suggestive of neuroendocrine tumors of non-pulmonary origin."

The Veteran died in August 2009.  His death certificate listed the immediate cause of death as liver failure.  Metastatic neuroendocrine cancer was listed as an underlying cause of death.  

Also of record are several statements and online articles submitted by the appellant.  The appellant submitted an online article titled "Neuroendocrine carcinoma of unknown primary site" that describes the underlying pathology of neuroendocrine carcinoma, and the diagnosis and management of patients with neuroendocrine carcinomas.  The appellant also submitted an online article titled "Prostate Cancer Symptoms" and a previous decision by the Board that grants service connection for cause of death for a Veteran who was diagnosed with medullary carcinoma of the thyroid.  In the opinion, the Board noted that a VA physician had found that it was "very possible/likely" that Veteran's thyroid cancer was related to his Agent Orange exposure.  The examiner noted that the specific thyroid cancer was an amine precursor uptake decarboxylation, which is a neuroendocrine tumor.  The Board granted service connection for the cause of death under the theory that Agent Orange exposure is considered related to the development of lung cancer, which includes small-cell cancer, a neuroendocrine tumor.    

Based on the evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.  All the competent, credible, and probative evidence explains why the Veteran's death is unrelated to active duty service.

In order to grant service connection for the cause of death on a presumptive basis for exposure to Agent Orange, the Veteran must have had a disease listed under 38 C.F.R. § 3.309(e).  Neuroendocrine cancer is not listed under 38 C.F.R. § 3.309(e). However, the appellant argues that the service connection is warranted on a presumptive basis because the Veteran's diagnosed neuroendocrine cancer may have actually been prostate cancer, a disease listed under 38 C.F.R. § 3.309(e). 

Treatment records note that the Veteran had a "long-time history of nocturia, frequency, and some urgency" which he attributed to "drinking a lot of water."  The appellant submitted an Internet article titled "Prostate Cancer Symptoms" that listed symptoms of prostate cancer such as frequency and urgency.  The article also notes that metastatic disease is an advanced stage where the tumor in the prostate gland moves to secondary organs through the blood or lymphatic system and that liver failure can be detected from tumors metastasizing to the liver.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  Here, the Internet research materials are general in nature, do not specifically relate to the facts and circumstances surrounding this case, and are not accompanied by the opinion of any medical expert.  There is no evidence whatsoever that the Veteran had prostate cancer.  The prostate is an exocrine gland, which, by definition is a gland that secretes outwardly via a duct, as opposed to an endocrine system, which, by definition secrets internally.   Dorland's Illustrated Medical Dictionary, 32nd ed.  The Veteran was diagnosed with neuroendocrine tumors.  Thus, the Board finds that the Veteran did not have prostate cancer.  Accordingly, service connection is not warranted on a presumptive basis.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will proceed with a decision on the claim for service connection on a direct basis.  

The Board finds that there is no evidence of record suggesting that the Veteran's metastatic neuroendocrine cancer was directly related to his active duty service.  The Veteran was not treated for cancer in service and there is no medical nexus evidence linking the Veteran's cancer to service.

The Veteran's DD-214 shows that he served in the Republic of Vietnam sometime between the period of January 9, 1962, and May 7, 1975.  Thus, the Board presumes that the Veteran was exposed during service to an herbicide agent.  38 C.F.R. § 3.307(a)(6).  In order to grant service connection on a direct basis, the appellant must establish a medical nexus between the Veteran's exposure to Agent Orange and his diagnosis of neuroendocrine cancer.  The appellant submitted a previous Board decision that concluded that a veteran's thyroid cancer was related to his exposure to Agent Orange.  That decision is distinguishable as it was based on a positive medical opinion that showed an association between thyroid cancer and Agent Orange exposure.  The opinion noted that the specific type of thyroid cancer was a neuroendocrine tumor, as is small-cell cancer of the lung, which is considered associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  At the outset, the Board notes that previous Board decisions are not precedential, and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2013); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Further, in this case, there is no such medical opinion linking the Veteran's metastatic neuroendocrine carcinoma of unknown primary site to Agent Orange exposure.  The Veteran submitted an Internet article discussing neuroendocrine carcinoma of unknown primary site.  The article discusses the two broad categories of tumors: poorly differentiated neuroendocrine carcinomas and well-defined adult neuroendocrine carcinomas.  The article goes on to describe the pathology in greater detail.  The only information regarding the Veteran's cancer of record is that the biopsy showed "carcinoma most likely metastatic" and that the findings were "suggestive of neuroendocrine tumors of non-pulmonary origin."  Here, as noted above, the Internet article is general in nature, does not specifically relate to the facts and circumstances surrounding this particular case, and is not accompanied by the opinion of any medical expert.  Without additional information regarding the Veteran's cancer, the Board finds that the Internet article does not provide a persuasive link between the Veteran's diagnosed cancer and other small-cell neuroendocrine cancers, as suggested by the previous Board decision.   

In written statements of record as well as during the July 2013 hearing, the appellant and her daughter asserted that exposure to Agent Orange during active service caused the Veteran to develop cancer.  They asserted that the Veteran led a healthy lifestyle and did not smoke or drink.

The Board must analyze the competency and credibility of the evidence of record.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the appellant and her daughter are not competent to provide testimony regarding the etiology of the Veteran's cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While they might sincerely believe that the Veteran's cancer was caused by exposure to Agent Orange, the issue of whether the Veteran's cancer was caused by exposure to Agent Orange falls outside the realm of common knowledge of a lay person.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, there is no evidence of a nexus between the Veteran's diagnosed metastatic neuroendocrine cancer and his active duty service.  Accordingly, service connection on a direct basis is not warranted.

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the honorable period of service the Veteran provided, the claim for entitlement to service connection for the cause of Veteran's death must be denied.  The Board has considered a remand to obtain the remainder of the Veteran's medical records and to obtain a medical opinion.   However, the Board has determined that a remand would not be helpful.  During the July 2013 hearing, the record was left open for sixty days in order for the appellant to submit additional evidence.  No additional evidence has been submitted.  The pathology report is of record, and, as noted above, it does not support the theories of entitlement raised by the appellant.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's metastatic neuroendocrine cancer was caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


